
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



PURCHASE AGREEMENT


        This Purchase Agreement (this "Agreement"), dated as of February 25,
2002, is between Cohen & Steers Quality Income Realty Fund, Inc. (the
"PURCHASER") and The Macerich Company (the "SELLER").

        WHEREAS, the PURCHASER, desires to purchase from SELLER, and SELLER
desires to issue and sell to PURCHASER, 1,180,257 shares of its Common Stock,
$.01 par value per share (the "Shares"); and

        WHEREAS, the PURCHASER intends to enter into an underwriting agreement
(the "Underwriting Agreement") with Merrill Lynch & Co., Merrill Lynch, Pierce,
Fenner & Smith Incorporated and certain underwriters named therein
(collectively, the "Underwriters") with respect to the issue and sale by the
PURCHASER and the purchase by the Underwriters of common shares of the PURCHASER
in an amount as specified therein, such proceeds being sufficient to consummate
the transactions contemplated by this Agreement (the "Financing").

        NOW, THEREFORE, in consideration of the mutual promises herein
contained, the parties hereto agree as follows:

        1.    Purchase and Sale. Subject to the terms and conditions hereof, the
PURCHASER hereby agrees to purchase from SELLER, and SELLER agrees to issue and
sell to PURCHASER, the Shares at a price per share of $27.96 for an aggregate
purchase price of $32,999,985.72 (the "Purchase Price").

        2.    Representations and Warranties of PURCHASER. The PURCHASER
represents and warrants that:

        (a)  Due Authorization. The PURCHASER is duly authorized to purchase the
Shares. This Agreement has been duly authorized, executed and delivered by the
PURCHASER and constitutes a legal, valid and binding agreement of the PURCHASER,
enforceable against the PURCHASER in accordance with its terms except as may be
limited by (i) the effect of bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or affecting the rights or remedies of
creditors or (ii) the effect of general principles of equity, whether
enforcement is considered in a proceeding in equity or at law and the discretion
of the court before which any proceeding therefor may be brought.

        (b)  Prospectus and Prospectus Supplement. The PURCHASER has received a
copy of SELLER's Prospectus dated February 25, 2002 and Prospectus Supplement
dated February 25, 2002 (collectively, the "Prospectus").

        (c)  Not a Party in Interest; Disqualified Person. With respect to
SELLER, PURCHASER is not a "party in interest" as such phrase is used in the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or a
"disqualified person" as such phrase is used in the Internal Revenue Code of
1986, as amended ("Code").

        (d)  Not a Prohibited Transaction. The purchase of the Shares from
SELLER will not give rise to a nonexempt "prohibited transaction" under ERISA or
the Code.

        3.    Representations and Warranties of SELLER. SELLER represents and
warrants that:

        (a)  Due Authorization. This Agreement has been duly authorized,
executed and delivered by SELLER and constitutes a legal, valid and binding
agreement of SELLER, enforceable against SELLER in accordance with its terms
except as may be limited by (i) the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights or

1

--------------------------------------------------------------------------------

remedies of creditors or (ii) the effect of general principles of equity,
whether enforcement is considered in a proceeding in equity or at law and the
discretion of the court before which any proceeding therefor may be brought.

        (b)  Organization and Authority. SELLER has been duly organized and is
validly existing in good standing under the laws of the State of Maryland, with
corporate power and authority to own or lease and occupy its properties and
conduct its business as described in the Prospectus.

        (c)  Issuance of the Shares. The Shares have been duly and validly
authorized and, when issued and delivered pursuant to this Agreement, against
payment therefor in accordance with the terms hereof, will be fully paid and
nonassessable and will be listed, subject to notice of issuance, on the New York
Stock Exchange effective as of the Closing (as defined in Paragraph 5 of this
Agreement).

        (d)  Absence of Conflicts. The execution, delivery and performance of
this Agreement and the consummation of transactions contemplated herein do not
and will not result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the SELLER.

        4.    Conditions to Obligations of the Parties. The obligations of the
parties hereto to effect the transactions contemplated by this Agreement shall
be subject to the satisfaction or waiver at or prior to the Closing Time of the
following conditions:

        (a)  each of the representations and warranties of the parties hereto
shall be true and correct in all respects;

        (b)  the PURCHASER shall have received the proceeds of the Financing on
terms that are consistent with the Underwriting Agreement; and

        (c)  at Closing (as defined below), the PURCHASER shall have received
the favorable opinion of counsel to the SELLER and a certificate of the officers
of the SELLER, dated as of the Closing, in form and substance reasonably
satisfactory to the PURCHASER.

        5.    Closing. The transactions contemplated hereby shall be consummated
on February 28, 2002, or such other time as shall be agreed upon by the
PURCHASER and the SELLER (such time and date of payment and delivery being
herein called the "Closing"). At the Closing, SELLER shall cause its transfer
agent to deposit the Shares with the Depositary Trust Company, which shall
deliver the Shares to a custodian on behalf of the PURCHASER. Upon such
delivery, the PURCHASER shall wire transfer to an account designated by SELLER
immediately available funds in the amount of the Purchase Price for the Shares.

        6.    Governing Law. This Agreement shall be construed in accordance
with and governed by the substantive laws of the State of New York.

        7.    Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended only in a writing that is executed by each of the parties hereto.

        8.    Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to constitute one and the same instrument.

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

    THE MACERICH COMPANY
 
 
By:
 
/s/  RICHARD A. BAYER      

--------------------------------------------------------------------------------

Richard A. Bayer
Executive Vice President, General Counsel and Secretary

    COHEN & STEERS QUALITY INCOME REALTY FUND, INC.
 
 
By:
 
/s/  ROBERT STEERS      

--------------------------------------------------------------------------------

Robert Steers
Chairman

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



PURCHASE AGREEMENT
